      Case 1:11-cv-05845-LTS-JCF Document 369 Filed 05/18/21 Page 1 of 1

OFFICE OF THE MONITOR
NUNEZ, ET AL. V. CITY OF NEW YORK, ET AL.
                                                                                             Steve J. Martin
                                                                                                     Monitor

                                                                                          Anna E. Friedberg
                                                                                             Deputy Monitor

                                                                             178 Columbus Avenue, #230842
                                                                                   New York, NY 10023-9998
                                                                 +1 646 895 6567 | afriedberg@tillidgroup.com




                                                                                         May 18, 2021
VIA ECF
The Honorable Laura T. Swain
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10006

Re: Nunez, et al. v. City of New York, et al., 11-cv-5845 (LTS) (JCF)

Dear Judge Swain,

       We write to respectfully request a revised filing date for the Twelfth Monitor’s Report.

The Twelfth Monitor’s Report is currently due to be filed on October 8, 2021 pursuant to

Consent Judgment § XX (Monitoring), ¶ 17 (dkt. 249). We request a one-month extension to file

the Twelfth Monitor’s Report on November 16, 2021. The Monitoring Team seeks this revised

filing date because the Deputy Monitor is expected to be on maternity leave during a portion of

the development of the report and so additional time will be needed to complete the Twelfth

Monitor’s Report. The Monitoring Team has discussed the proposed revised filing date with the

Parties and they have consented to this request.



                                      Sincerely,


                                             s/ Steve J. Martin
                                             Steve J. Martin, Monitor
                                             Anna E. Friedberg, Deputy Monitor
                                             Christina B. Vanderveer, Associate Deputy Monitor
